4 A.3d 155 (2010)
Marie VOGT, Executrix of the Estate of Joseph Thibeault, Deceased, and Marie Vogt, Administratrix of the Estate of Theresa Thibeault, Deceased, Appellant
v.
Honorable Thomas J. HINES, Workers' Compensation Judge, and Honeywell, Inc. (Successor in Interest to Allied Signal, Inc.), and Travelers Insurance Company, Appellees.
No. 51 EAP 2009.
Supreme Court of Pennsylvania.
September 29, 2010.

ORDER
PER CURIAM.
AND NOW, this 29th day of September, 2010, it appearing that Appellant has failed to raise any argument of merit that would support her request for a writ of prohibition or a writ of mandamus in this case, the Order of the Commonwealth Court is AFFIRMED.